 

Exhibit 10.1

 

SERVICE CONTRACT
FOR DAIRY PRODUCTS

 

( Ref. MPFI-ROKA/03-2015/01 )

 

1.Parties

 

This Contract is made this 25th day of March 2015 between:

 

M-Power Food Industries Pte Ltd a company having its principal place of business
at 76

Playfair Road, #03-06 LHK2 Building, 367996 Singapore (the "Service Provider")

Service Provider's bank:

Oversea-Chinese Banking Corporation Limited

65 Chulia Street, OCBC Centre, Singapore 049513.

Swift:

Account number (SGD):

 

And

 

Roka Group Holdings Limited a company having its principal place of business at
898 Qian Hebei Road, Qianshan, Xiangzhou District, Zhuhai City, Guangdong
Province, China (the "Client").

 

2.Background

 

WHEREAS, Service Provider has expertise in the production of formulated dairy
products and is willing to provide technical support services and transfer of
know-how to Client concerning the development of its own production of such
dairy products.

 

WHEREAS, Client desires to obtain technical information, support and know-how
from the Service Provider in order to develop production of the Dairy Products.

 

NOW THEREFORE, the parties, in consideration of the mutual covenants and
agreements to be performed as set forth in this contract, the receipt and
sufficiency of which consideration are hereby acknowledged, hereby agree as
follows.

 

3.Scope of Supply of Services:

 

Transfer of know how producing formulated powdered milk, inclusive of products
testing, production training in Singapore and technical maintenance.

 

4.Assignment Prohibited

 

Client's technical information and know-how obtained from Service Provider under
this Contract shall not be assigned, passed or sold to any third party by the
Client without the prior written approval of the Service Provider, and an
attempted assignment by the Client may, at the sole discretion of the Service
Provider, be sufficient cause for termination of this Contract. In addition,
Service Provider may at its sole discretion terminate this Contract upon a
corporate merger or other consolidation by the Client.

 

5.Technical Information, Know-how

 

(a)   Client hereby acknowledges that the technical information and know-how
provided by the Service Provider are the property of the Service Provider.
Client hereby agrees to treat such technical information and know-how as
confidential.

 

 

 

 

 

(b) Client shall during the term of this Contract and after termination thereof,
execute such documents as Service Provider may request from time to time to
ensure that all technical information, know-how, right, title and interest in
reside with Service Provider.

 

(g) The terms and conditions of this clause 5 shall survive any termination of
this Contract.

 

6.Contract Value and Payment Terms

 

In consideration of all the services and rights supplied to Client hereunder as
more fully specified in Item 3 Scope of Supply of Services above, Client shall
pay to Service Provider a total amount of US$3,750,000.00 as per the following
schedule:

 

-1st payment Jul 15 10%



-2nd - Aug 15 10%



-3rd - Sep 15 20%



-4th - Oct 15 20%



-5th - Nov 15 20%



-6th - Dec 1520%

 

7.Implementation Period

 

This Contract shall be iinpleMented within a period of 3 months from January to
March 2015. It may be extended upon agreement between the Service Provider and
the Client.

 

8.Relationship of the Parties

 

The relationship of the Client to Service Provider is that of independent
contractors, and neither Buyer nor its employees or agents are employees of the
Service Provider. This Contract does not constitute a joint venture or grant of
a franchise between Service Provider and Client.

 

9.Merger

 

This Contract constitutes the entire understanding of the parties, all prior
understandings having been merged herein. This Contract may only be amended only
by a writing signed by both parties to this Contract.

 

10.Notices

 

All notices regarding this Contract shall be in writing and shall be deemed
delivered on the earlier date: (1) if sent by e-mail, delivery or mail when
actually received and acknowledged; or (2) 5 days after mailing by certified or
registered mail, return receipt requested.

 

11.Choice of Law

 

This Contract shall be governed by British law. Furthermore, the parties hereby
agree that any action or proceeding arising out of or relating to this Contract
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce.

 

12.Indemnification of the Seller

 

Client shall defend and indemnify the Service Provider and hold the Service
ProVider harmless from any and all claims, damages, and reasonable attorney's
fees and related expenses arising from the use of Service Provider's Technical
Information and Know-How. The provisions of this clause shall survive the
termination of this Contract for a period of two (2) years.

 

 

 

 

13.Execution

 

Each party has read this Contract in its entirety and understands its terms and
consequences. Each of the undersigned hereby represents that he or she has the
authority to enter into this Contract.

 

IN WITNESS WHEREOF the Service Provider and Client have executed this Contract
as of the date first written above.

 

Service Provider:   M-POWER FOOD INDUSTRIES PTE. LTD.           Authorized
Signatory:               Client:   ROKA GROUP HOLDINGS LTD           Authorized
Signatory:               Date:      

 

 

